 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
           MARINE EXPRESS, INC.,
 7
                                Plaintiff,
 8
              v.                                         C18-400 TSZ
 9                                                       ORDER
           LAKE UNION DRYDOCK
10         COMPANY,

11                              Defendant.

12         Counsel having advised the Court that this matter has been resolved, and it

13 appearing that no issue remains for the Court’s determination, NOW, THEREFORE, IT

14 IS ORDERED that this case is DISMISSED with prejudice and without costs. In the

15 event settlement is not perfected, either party may move to reopen and trial will be

16 scheduled, provided such motion is filed within 90 days of the date of this Order.

17         The Clerk is directed to send a copy of this Order to all counsel of record.

18         IT IS SO ORDERED.

19         Dated this 15th day of July, 2019.

20

21
                                                     A
                                                     Thomas S. Zilly
22                                                   United States District Judge

23

     ORDER - 1
